Citation Nr: 0819524	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial increased evaluation for adhesions, 
pelvic and abdominal wall, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from March 1992 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for adhesions, pelvic and abdominal wall, evaluated as 10 
percent disabling effective May 6, 2002.

This case was previously before the Board in July 2006, at 
which time the claim on appeal was remanded, primarily for 
additional evidentiary development to include providing an 
updated VA examination for the veteran.  The actions 
requested in the Board remand were undertaken to the extent 
possible.  A May 2007 rating decision increased the 
evaluation to 30 percent, effective May 6, 2002.  
Accordingly, the claim is ready for appellate consideration.

As had been pointed out in the July 2006 remand, it appears 
that an informal service connection claim for osteitis pubis, 
claimed as secondary to complications from the veteran's 
service-connected hysterectomy, arose in the course of a VA 
medical examination given in October 2002.  As no action has 
yet been taken as to this claim, it is referred to the RO for 
development and adjudication, as appropriate.


FINDINGS OF FACT

The veteran's pelvic and abdominal wall adhesions are 
manifested by uncontrolled pelvic pain, with some 
symptomatology affecting the bowel and bladder, but without 
lesions involving the bowel or bladder. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
pelvic and abdominal wall adhesions have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.116, 
Diagnostic Code 7629 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Following receipt of the veteran's May 2002 service 
connection claim, the RO issued a duty to assist letter in 
July 2002 which advised the veteran of VA's duty to assist 
her to obtain evidence to support the service connection 
claim for adhesions.  The letter advised the veteran that she 
should identify dates and locations of treatment and of 
medical evidence, lay statements, employments records, etc., 
which support her claim.

Thereafter, the RO granted service connection for adhesions 
and a 10 percent evaluation was assigned.  The veteran 
pursued an appeal as to the assigned rating.  VA issued a 
subsequent duty to assist letter in July 2006 addressing the 
increased rating claim.  That VCAA letter discussed the 
duties and responsibilities of VA and the veteran as pertains 
to obtaining and providing evidence in support of the claim, 
but did not make specific reference to the relevant 
diagnostic code and criteria required for an increased 
evaluation.  During the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), which held that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  A Supplemental Statement of the Case 
issued in May 2007 provided such notice.

The Court held in Dingess/Hartman 19 Vet. App. at 490-1, that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in regard to this claim was fulfilled.  This includes 
the requirements outlined by the Court in Vazquez Flores v. 
Peake, 22 Vet. App. 37 (2008), which decision set forth 
information that is to be provided to claimants in the 
context of an increased rating claim.

Further, through her statements, the veteran has demonstrated 
her understanding of what is necessary to substantiate her 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim and thus the 
essential fairness of the adjudication was not frustrated.  
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006). Moreover, the veteran was provided 
with supplemental SOCs (SSOCs) in 2005 and 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that 
VA cured any failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  Accordingly, the duty to notify has been fully met in 
this case and the veteran was made aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.

In addition, the duty to assist the veteran has been 
satisfied in this case to the extent possible.  Private and 
medical evidence dated from 2001 to 2006 is on file and the 
veteran has presented herself for VA evaluations in 2002 and 
2006.  In addition, the record contains general medical 
evidence describing the veteran's diagnosed conditions, 
including adhesions.  The Board notes that no recent 
laparoscopy has been done in this case, as it appears that 
this procedure might actually cause additional 
symptomatology, such as adhesions, in the veteran, as noted 
by both a VA examiner (November 2006) and the veteran's 
representative (May 2008).  Accordingly, the veteran's 
representative has in effect requested that the case be 
evaluated based on the evidence currently of record.

There is no allegation from the claimant that she has any 
additional evidence in her possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that she is aware of any other 
evidence which might be relevant.  There was a mention during 
the November 2006 VA examination, that the veteran was to 
undergo a private gynecological evaluation later in November 
2006 and that she would forward that report for the record.  
That report was not forwarded, and it was not further 
mentioned by her representative and it is not even clear if 
any evaluation was undertaken.  VA's duty to assist is not a 
one-way street.  If the appellant wishes help, she cannot 
passively wait for it in those circumstances where her own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  Since the veteran did not provide 
the aforementioned evidence herself, nor identify the source 
of the referenced November 2006 examination or provide a 
signed release form, the Board believes that VA has fulfilled 
its duty to assist to the extent possible as pertains to this 
specific matter. 

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that she has any additional 
evidence or information to provide in support of her claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duties to her in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

In May 2002 the veteran filed a service connection claim for 
adhesion disease, claimed as secondary to service-connected 
hysterectomy.  

Private medical records dated in December 2001 and January 
2002 show that the veteran underwent a pelvic ultrasound in 
conjunction with her complaints of left abdominal pain.  The 
study revealed an enlarged left ovary with a suggestion of 
nodule adjacent to or contiguous with the left ovary which 
might represent endometriosis.    

In support of the claim, private medical records from Miami 
Valley Hospital (MVH) dated in 2002 were provided for the 
file.  An entry dated in February 2002 reveals that the 
veteran had a hysterectomy (1998) due to severe 
menometrorrhagia.  The veteran reported that she was now 
having pain and was told that an ultrasound had shown 
possible endometriosis.  A diagnostic laparoscopy was to be 
scheduled.  When examined in early April 2002, it was noted 
that the veteran had undergone surgical removal of the uterus 
in 1997 (actually 1998).  On examination it was reported that 
the left ovary was normal, but that the right ovary was 
cystic with multiple loculations.  It appears that a 
laparoscopy was done later in April 2002.  The pre-operative 
indications were pelvic pain, pelvic adhesions and ovarian 
cyst.  The study revealed massive abdominopelvic omental 
bowel adhesions, surgical absence of the uterus, and two 
normal ovaries with a recent corpus lutetium of the left 
ovary, without indication of abnormalities of the ovaries. 

Records from MVH further show that the veteran underwent a 
laparotomy, lysis of adhesions, and left salpingo-
oophorectomy in June 2002.  The pre-operative indications 
were massive pelvic, abdominal and omental adhesions as well 
as pelvic pain.  

A VA examination was conducted in October 2002 and the claims 
folder was reviewed.  The veteran complained of pelvic area 
pain.  A full pelvic examination could not be undertaken 
because the veteran was recently post-operative.  Examination 
of the abdomen was soft and non-tender.  The diagnoses 
included pelvic adhesions and abdominal wall adhesions.  The 
examiner opined that these were due either to an infection 
which the veteran had which led to the hysterectomy, the 
actual hysterectomy, or to both causes.  Osteitis pubis and 
hirsutism were also diagnosed but were not etiologically 
linked to the diagnosed adhesions.  

In an April 2003 rating decision, service connection was 
established for adhesions, pelvic and abdominal wall, for 
which a 10 percent evaluation was assigned effective from May 
2002.  

Medical records dated in 2004 and 2005 show that the veteran 
experienced a variety of symptomatology including: pelvic 
pain, bladder spasms, dyspareunia, nocturia, and urinary 
frequency and urgency.  She was seen on an emergent basis in 
September 2004 due to complaints of urinary retention and in 
January 2005 with complaints of pelvic pain, of uncertain 
etiology.  The records also reflect that the veteran 
underwent surgery in November 2004 and February 2005 (Stage I 
neuromodulation S3 InterStim implantation and Stage II 
revision of implantation) in conjunction with symptoms of 
urinary urgency and frequency with increasing nocturia, and 
pelvic pain.

The record contains a comprehensive medical report obtained 
from the internet (www.adhesions.org), entitled "A Patient's 
Guide to Adhesions and Related Pain", as well as medical 
information about adhesions, pelvic pain and bladder pain 
obtained from www.webmd.com, and information from the 
Interstitial Cystitis Association.  

A VA examination was conducted in November 2006 and the 
claims file was reviewed.  The veteran complained of pelvic 
pain not alleviated with medication or treatment, and 
bowel/bladder pain.  Physical examination of the abdomen 
revealed that it was soft and tender in the suprapubic region 
only.  A pelvic assessment was not done, but a pelvic 
ultrasound was ordered to evaluate the right ovary (the left 
ovary was removed in 2002).  The diagnoses included: pelvic 
and abdominal wall adhesions with surgical removal with 
secondary chronic pelvic pain.  The examiner commented that 
patients who have a history of abdominal adhesions as a 
result of surgery were likely to develop additional adhesions 
if additional surgeries are done.  It was noted that the 
veteran's pelvic pain was uncontrolled and that she had no 
heavy or irregular bleeding associated with the pelvic pain.  
The examiner observed that it was not possible without 
laparotomy or laparoscopy to determine if the veteran had 
adhesions on the bowels or bladder.  The examiner concluded 
that it was at least as likely as not that any abdominal 
surgery attempted on the veteran could lead to abdominal and 
pelvic adhesions.  

A VA echogram of the pelvis done in December 2006 revealed an 
enlarged right ovary as well as a mass in the right ovary.

In a Supplemental Statement of the Case issued in May 2007, a 
30 percent evaluation was assigned effective from May 2002.

Legal Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes VA 
and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
service-connected adhesions of the abdominal and pelvic wall.  
In pertinent part, it is contended that various 
manifestations of that disability are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the 30 percent schedular 
evaluation now assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20

The veteran is currently assigned a 30 percent evaluation for 
pelvic and abdominal wall adhesions, which is evaluated as 
analogous to endometriosis pursuant to 38 C.F.R. § 4.116, 
Diagnostic Code 7629 (2007).  Under that diagnostic code, a 
30 percent evaluation is warranted when there is pelvic pain 
or heavy or irregular bleeding not controlled by treatment.  
The maximum allowable rating under this diagnostic code is 
50 percent.  A 50 percent rating is warranted when there are 
lesions involving bowel or bladder confirmed by laparoscopy, 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.

It has been well documented that the veteran has experienced 
uncontrolled pelvic pain for the entirety of the appeal 
period extending from 2002 to the present time, warranting 
the currently assigned 30 percent evaluation.  However, after 
careful review of the evidence and applicable laws, the Board 
concludes that a 50 percent evaluation is not warranted 
because there is no competent evidence that the veteran has 
lesions involving the bowel or bladder.

While records dated in 2004 and 2005, particularly, have 
documented symptomatology affecting the bowel and bladder, 
such as bladder spasms, nocturia, and urinary frequency and 
urgency, consistent with a 50 percent evaluation, this 
symptomatology alone is insufficient to warrant entitlement 
to a higher evaluation for pelvic and abdominal adhesions.  
As discussed above, the rating criteria for a 50 percent 
evaluation requires bladder symptoms and evidence of lesions 
involving the bowel or bladder confirmed by laparoscopy.  The 
Board acknowledges that the veteran has been unable to 
undergo a recent laparoscopy due to fear that this might 
actually cause adhesions.  However, the Board notes that 
regardless of whether confirmed by a laparoscopy, there is no 
competent evidence of record which suggests that the veteran 
has lesions involving the bowel or bladder.  

The Board has considered whether the veteran's symptomatology 
more closely approximates the 50 percent rating.  However, 
the absence of any evidence of lesions involving the bowel or 
bladder weighs against assigning a higher evaluation, and the 
Board concludes that the veteran's pelvic and abdominal wall 
adhesions and related symptoms including pelvic pain most 
closely approximate the rating criteria for a 30 percent 
evaluation during the entire appeal period at issue.  In 
making its determination, the Board has also considered the 
medical information provided by the veteran further 
describing the symptomatology generally associated with 
adhesions and other conditions which have been diagnosed.  
However, such generic texts, which do not address the facts 
in this particular veteran's own case, and with a sufficient 
degree of medical certainty, do not amount to competent 
medical evidence addressing the veteran's own symptomatology.  
See generally Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  Therefore, the Board assigns 
more weight to the objective medical evidence of record as 
outlined above.

The Board notes that consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2007), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, in light of the evidence of 
record, the Board concludes that the veteran is not entitled 
to an evaluation in excess of 30 percent for pelvic and 
abdominal wall adhesions.  In making its determination, the 
Board considered the benefit-of-the-doubt rule.  However, as 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for pelvic and abdominal wall adhesions is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


